Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Allen Gant appeals the district court’s order dismissing as frivolous his civil action requesting an “Avernment of Jurisdiction.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gant v. North Carolina, No. 5:12-hc-02178-FL (E.D.N.C. Aug. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.